DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 3/18/2021. Claims 1 – 4, and 6 – 15 are pending in the application. Claims 8 – 13 are withdrawn due to a previous restriction requirement. 
2.	The previous objections of claims 2-4, 6-7 and 14-15 are withdrawn in light of Applicant’s amendment and remarks.  

Claim Analysis
3.	Summary of Claim 1:
A thermoplastic polymer composition comprising 

A. a thermoplastic resin which comprises a thermoplastic polyamide; 

B. 2.5 – 25 wt% relative to the total weight of the thermoplastic polymer composition of an impact modifier; and 

C. a laser direct structuring (LDS) additive; 

D. a halogen free flame retardant comprising a melamine condensation product, a salt of a polyphosphate and melamine or a melamine condensation product, or a salt of an organic phosphinic acid or diphosphinic acid and a metal, melamine or a melamine condensation product, or any mixture thereof.

 
Claim Rejections - 35 USC § 103


4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims  1 – 4, 6 – 7 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US PG Pub 2014/0353543 A1 as listed on the IDS dated 5/22/2018). 
Regarding claims 1, 3, 4, and 6, Wu et al. teach polymer compositions comprising from about 30 wt% to about 90 wt% of a polymer component, wherein the polymer component comprises polyamide polymers thereby reading on A) as required by the instant claim, wherein the polyamide polymers are blended with other polymers such as polypropylene and polyethylene, impact modified styrene, and acrylic polymers, among others, thereby reading on the impact modifier B) as required by the instant claims 1 and 3, wherein the polyamide is present in an amount of from 30 wt% to about 60 wt%, thereby reading on the 30 – 80 wt% for the polyamide and the 5 - 20 wt% for the impact modifier as required by the instant claim 6, wherein the polymer composition further comprises from about 0.05 wt% to about 10 wt% of a laser direct structuring additive thereby reading on the C) as required by the instant claim and on the range of 1 – 10 wt% as required by instant claim 6, wherein the polymer composition further comprises a flame retardant, wherein the flame retardant is a phosphinic acid salt thereby reading on the D) as required by the instant claims 1 and 4, and wherein in a preferred embodiment the flame retardant is in the amount of 3 wt% thereby reading on the claimed range of 1 – 15 wt% (claims 1, 6, 27 and 28, [0040], [0049], [0072], Table 1, Table 2) as required by instant claim 6.
Wu et al. do not particularly teach the polyamide together with an impact modifier in a preferred embodiment. 
However, Wu et al. teach polyamide in combination with other polymers such as polypropylene and polyethylene, impact modified styrene, and acrylic polymers, among others, thereby reading on the impact modifier with “sufficient specificity” that one of ordinary skill in the art would arrive at the 
	Regarding claim 2, Wu et al. teach a semi-aromatic polyamide [0063].
	Regarding claim 7, Wu et al. teach other optional additives such as heat stabilizers in amounts of 0.01 to 0.5 parts by weight [0112], antioxidants in amounts of from 0.1 to 0.5 parts by weight [0113], light stabilizers in amounts of 0.1 to 1.0 parts by weight [0114] and plasticizers in amounts of 0.5 to 3 parts by weight [0115] thereby reading on the (F) as required by the instant claim.
	Regarding claims 14 and 15, Wu et al. teach the polymer composition according to claim 1 wherein the composition further comprises a filler such as a fiber (claims 12 and 13) thereby reading on the reinforcing agent (E) as required by the instant claims.   

6.	Claims 1 – 4, 6 – 7 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aepli (US PG 2015/0175804 as listed on the IDS dated 8/6/2020). 
Regarding claims 1, 3, 4 and 6, Aepli teaches thermoplastic, flame retardant compositions comprising (A) 21 – 81.9 wt% thermoplastic material consisting of (A1) 55 – 100 wt% polyamide thereby reading on the A) thermoplastic resin required by the instant claim 1 and the amount of from 30 – 80 wt% as required by instant claim 6, (A2) 0-45 wt% non-polyamide based thermoplastic material, (B) glass fibers, (C) 0.1 – 10 wt% LDS additive thereby reading on the C) and the amount of 1 – 10 wt% as required by instant claims 1 and 6, and (D) 8 – 18 wt% halogen free flame retardant (claim 1), wherein the (A2) is an impact-modifier [0028] selected from polystyrene, polyacrylate, among others, thereby reading on the B) impact modifier as required by the instant claims 1 and 3 and the amount of from 5 – 20 wt% as 
Aepli et al. do not particularly teach the polyamide together with an impact modifier in a preferred embodiment. 
However, Aepli et al. teach polyamide in combination with other polymers such as polystyrene, polyacrylate, among others, thereby reading on the impact modifier with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination.  Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” polyamide in combination with polystyrene and polyacrylate as the teaching represents a finite number of identified, predictable combinations.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Regarding claim 2, Aepli teaches semi-aromatic polyamides [0137].
Regarding claim 7, Aepli teaches additional additives such as coupling agents, stabilizers, among others [0129] thereby reading on (F) as required by the instant claim, wherein in a preferred embodiment the additive (white pigment, Table 2) is in an amount of 5 wt% thereby reading on the claimed range 0.5 to 15 wt% as required by the instant claim. 
Regarding claims 14 and 15, Aepli teaches (B) glass fibers thereby reading on the (E) reinforcing agent and the fibrous reinforcing agent as required by the instant claims.

Response to Arguments
7.	Applicant’s arguments, see p. 1-10, filed 3/18/2021, with respect to the rejections of claims 1 – 4, 6 – 7 and 14 – 15 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, and in light of the amendment, 

Conclusion

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763